RobiksoN, Judge,

(dissenting):

Public policy and the law demand a different decision. The poorest man, if honest, can find bail. The richest man, for whom those knowing him would not vouch without indemnity, should nob be allowed to furnish bail by virtually purchasing it. The mere fact that indemnity is furnished indicates that confidence is not reposed. Bail is a matter of confidence and personal relation. It should not be made a matter of contract or commercialism. Our statute law does not even imply that one may become surety for himself on' recognizance to appear and answer a criminal charge. Upholding indemnity, in any form, under contract implied or express, in effect, allows one to be his own surety for his appearance. Thus he or his friends may buy his freedom from answering the law. This was never contemplated. And we should not permit it to be contemplated, now that the question is one of the first instance here. Why provide for a bail-piece, intended to promote justice, and then destroy its effect and' utility ? Why open the door to barter freedom from the law for money?